USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH#: .

DATE FILED: 2.

UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Plaintiff,
v. 1:20-mc-00100
PARTY DRESS GUILD INC., et al., (Originally In Equity No. 78-349)
Defendants.

 

 

ORDER TERMINATING FINAL JUDGMENT

The Court having received the motion of plaintiff United States of America for
termination of the final judgment entered in the above-captioned case, and the Court having
considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is

ORDERED, ADJUDGED, AND DECREED:

That said final judgment is hereby terminated.

Dated: February 21, 2020 (Aydiee / Cu 7~

United States District Court Judge
Southern District of New York

 
